Exhibit 10.1

FIFTH MODIFICATION AGREEMENT TO BORROWING BASE REVOLVING

LINE OF CREDIT AGREEMENT

 

DATE:    As of November 6, 2007    PARTIES:          Borrower:   

WILLIAM LYON HOMES, INC., a

California corporation

   Guarantor:   

WILLIAM LYON HOMES, a Delaware

corporation

   Bank:   

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, NA

(Main Office Chicago, Illinois)), a national

banking association

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office
Chicago, Illinois)), a national banking association (“Bank”), and WILLIAM LYON
HOMES, INC., a California corporation (“Borrower”), hereby enter into this Fifth
Modification Agreement to Borrowing Base Revolving Line of Credit Agreement (the
“Modification”) to the Borrowing Base Revolving Line of Credit Agreement dated
as of June 28, 2004, as modified by a Modification Agreement, dated as of
December 7, 2004, and as further modified by a Second Modification Agreement to
Borrowing Base Revolving Line of Credit Agreement, dated as of July 14, 2005, by
a Third Modification Agreement to Borrowing Base Revolving Line of Credit
Agreement, dated as of October 23, 2006, and by a Fourth Modification Agreement
to Borrowing Base Revolving Line of Credit Agreement, dated as of April 26, 2007
(the “Loan Agreement”), with the consent of guarantor WILLIAM LYON HOMES, a
Delaware corporation (“Guarantor”).

RECITALS

A. Bank has extended to Borrower credit (“Loan”) up to the maximum principal
amount of One Hundred Million Dollars ($100,000,000) pursuant to the Loan
Agreement, as presently evidenced by that certain Amended and Restated
Promissory Note dated as of July 14, 2005 (the “Note”) executed by Borrower and
payable to the order of Bank.

B. The Loan is secured by, among other things, certain Construction Deeds of
Trust and Fixture Filing (With Assignment of Rents and Security Agreement)
executed by Borrower as Trustor for the benefit of Bank (such Deeds of Trust, as
amended to dated, shall be hereinafter referred to, individually, as a “Deed of
Trust” and, collectively, as the “Deeds of Trust”). The Loan is further secured
by the personal property described in certain UCC-1 Financing Statements
relating to the property encumbered by the Deeds of Trust naming Borrower as
Debtor and Bank as Secured



--------------------------------------------------------------------------------

Party (as amended to date, the “UCC Financing Statements”). The Deeds of Trust,
the UCC Financing Statements, and such other agreements, documents and
instruments securing the Loan are referred to individually and collectively as
the “Security Documents”).

C. Repayment of the Loan has been, and continues to be, guaranteed by the
Repayment Guaranty dated as of June 28, 2004 and executed by Guarantor in favor
of Bank (the “Guaranty”). The Guaranty and any other agreements, documents and
instruments guarantying the Loan are referred to individually and collectively
as the “Guaranty Documents”.

D. The Loan Agreement, the Note, the Security Documents, the Guaranty Documents,
any environmental certification and indemnity agreement, and all other
agreements, documents, and instruments evidencing, securing, or otherwise
relating to the Loan, as may be amended, modified, extended or restated from
time to time, are sometimes referred to individually and collectively as the
“Loan Documents”. Hereinafter, the Loan Documents shall mean such documents as
modified in this Modification.

E. The Borrower has requested that the Bank agree to extend the Revolving Credit
Termination Date from June 28, 2008 to June 28, 2009, to extend the Maturity
Date from June 28, 2009, to June 28, 2010, and to modify certain terms and
conditions of the Loan Documents as hereinafter provided. Based on the
representations of Borrower, Bank is willing to so extend the Revolving Credit
Termination Date and the Maturity Date and modify the Loan Documents, subject to
the terms and conditions herein.

F. All capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Loan Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Bank agree as follows:

 

1. ACCURACY OF RECITALS.

Borrower acknowledges the accuracy of the Recitals.

 

2. MODIFICATION OF LOAN DOCUMENTS.

2.1 The Revolving Credit Termination Date is hereby extended from June 28, 2008
to June 28, 2009. In no event shall the Bank be required to make Advances of the
Loan to Borrower and to issue Facility LCs for the account of Borrower after the
Revolving Credit Termination Date, as extended hereby.

 

2



--------------------------------------------------------------------------------

2.2 The Maturity Date is hereby extended from June 28, 2009 to June 28, 2010.
All principal, interest and Other Amounts shall be immediately due and payable
on the Maturity Date, as extended hereby.

2.3 Subparagraphs (e)(iv), (e)(v) and (e)(vi) of the definition of “Maximum
Allowed Advance” set forth in the Loan Agreement are is deleted in their
entirety and replaced with the following:

“(iv) For each SFR Spec Unit, the lesser of (A) 80% of the lesser of (1) the
Appraised Value for that Unit or (2) the current base price at which Borrower is
marketing such Unit, and (B) 90% of the Unit Cost for that Unit;

(v) For each Spec Unit which constitutes an MFR Unit, the lesser of (A) 70% of
the lesser of (1) the Appraised Value for that Unit or (2) the current base
price at which Borrower is marketing such Unit, and (B) 85% of the Unit Cost for
that Unit;

(vi) For each Spec Unit which constitutes a High Density Unit, the lesser of
(A) 70% of the lesser of (1) the Appraised Value for that Unit or (2) the
current base price at which Borrower is marketing such Unit, and (B) 70% of the
Unit Cost for that Unit;”

2.4 Section 3.3(b)(i) of the Loan Agreement is deleted in its entirety and
replaced with the following:

“(i) Limitation on Attached A&D Lot Availability in Approved Subdivisions. The
aggregate Lot Collateral Value of all Attached A&D Lots (other than Attached A&D
Lots that have been reclassified as Units) in all Approved Subdivisions included
as Eligible Collateral in the Borrowing Base may not exceed an amount equal to
thirty percent (30%) of the Commitment Amount (the “Attached A&D Lot
Sub-Limit”).”

2.5 Notwithstanding any provision in the Loan Agreement or in any other Loan
Document to the contrary, the Model Units in the Approved Subdivision commonly
known as “Tramonto,” which was approved as an Approved Subdivision pursuant to
that certain Project Loan Addendum dated as of October 7, 2005, may be included
in the Borrowing Base as Eligible Collateral for a term of thirty-six
(36) Calendar Months from the original Unit Eligibility Date for such Model
Units.

2.6 Notwithstanding any provision in the Loan Agreement or in any other Loan
Document to the contrary, the A&D Lots and the Model Units in the Approved
Subdivision commonly known as “Groves at Falling Leaf,” which was approved as an
Approved Subdivision pursuant to that certain Project Loan Addendum dated as of
May 24, 2006, may be included in the Borrowing Base as Eligible Collateral for a
term of thirty-six (36) Calendar Months from the original Unit Eligibility Date
for such A&D Lots and Model Units.

 

3



--------------------------------------------------------------------------------

2.7 The Mandatory Lot Commitment Reduction Schedule attached as Exhibit B to the
Project Loan Addendum dated as of May 24, 2006 for the Approved Subdivision
commonly known as “Groves at Falling Leaf” is hereby amended and restated in it
entirety by the Mandatory Lot Commitment Reduction Schedule attached hereto as
Schedule 1.

2.8 Notwithstanding any provision in the Loan Agreement or in any other Loan
Document to the contrary, the Model Units in the Approved Subdivision commonly
known as “Rancho Madrina,” which was approved as an Approved Subdivision
pursuant to that certain Project Loan Addendum dated as of August 18, 2004, may
be included in the Borrowing Base as Eligible Collateral until June 19, 2008.

2.9 The Deeds of Trust are modified to secure payment and performance of the
Loan as amended to date, in addition to all other “Obligations” of Borrower as
therein defined. The foregoing notwithstanding, certain obligations continue to
be excluded from the Obligations, as provided in the Deeds of Trust.

2.10 Each of the Loan Documents is modified to provide that it shall be a
default or an event of default thereunder if Borrower shall fail to comply with
any of the covenants of Borrower herein or if any representation or warranty by
Borrower herein or by any guarantor in any related Consent and Agreement of
Guarantor is materially incomplete, incorrect, or misleading as of the date
hereof.

2.11 Each reference in the Loan Documents to any of the Loan Documents shall be
a reference to such document as modified herein.

 

3. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL.

The Loan Documents are ratified and affirmed by Borrower and shall remain in
full force and effect as modified herein. Any property or rights to or interests
in property granted as security in the Loan Documents shall remain as security
for the Loan and the obligations of Borrower in the Loan Documents.

 

4. CONDITIONS PRECEDENT.

Before this Agreement becomes effective and any party becomes obligated under
it, all of the following conditions shall have been satisfied at Borrower’s sole
cost and expense in a manner acceptable to Bank in the exercise of Bank’s sole
judgment:

4.1 Bank shall have received fully executed and, where appropriate, acknowledged
originals of this Modification, the attached consents signed by Guarantor, and
any other documents which Bank may require or request in accordance with this
Agreement or the other Loan Documents.

4.2 Bank shall have received reimbursement, in immediately available funds, of
all costs and expenses incurred by Bank in connection with this Agreement,
including charges for title insurance (including endorsements), recording,
filing and escrow charges, fees for appraisal, architectural and engineering
review, construction services

 

4



--------------------------------------------------------------------------------

and environmental services, mortgage taxes, and legal fees and expenses of
Bank’s counsel. Such costs and expenses may include the allocated costs for
services of Bank’s in-house staffs, such as legal, appraisal, construction
services and environmental services. Borrower acknowledges that any extension
and modification fees payable in connection with this transaction do not include
the amounts payable by Borrower under this subsection.

 

5. ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.

The Loan Documents as modified herein contain the entire understanding and
agreement of Borrower and Bank in respect of the Loan and supersede all prior
representations, warranties, agreements, arrangements, and understandings. No
provision of the Loan Documents as modified herein may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by Bank and
Borrower.

 

6. BINDING EFFECT.

The Loan Documents as modified herein shall be binding upon, and inure to the
benefit of, Borrower and Bank and their respective successors and assigns.

 

7. CHOICE OF LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to conflicts of law principles.

 

8. COUNTERPART EXECUTION.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one document.

[Signatures on following page]

 

5



--------------------------------------------------------------------------------

DATED as of the date first above stated.

 

BORROWER:    

WILLIAM LYON HOMES, INC.,

a California corporation

      By:           Name:            Title:            By:           Name:     
      Title:      BANK:     JPMORGAN CHASE BANK, N.A. (successor by merger to
Bank One, NA (Main Office Chicago, Illinois)), a national banking association  
    By:           Name:            Title:     

 

6



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF GUARANTOR

With respect to that certain Fifth Modification Agreement to the Borrowing Base
Revolving Line of Credit Agreement (hereinafter, the “Modification”) between
WILLIAM LYON HOMES, INC., a California corporation (“Borrower”), and JPMORGAN
CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office Chicago,
Illinois)), a national banking association (“Bank”), to which this Consent is
attached, the undersigned (“Guarantor”), hereby (i) ratifies and reaffirms all
of its obligations to Bank under the Guaranty, (ii) consents to the execution
and delivery by Borrower of the attached Modification, and (iii) confirms that
the Guaranty remains in full force and effect notwithstanding Borrower’s
execution of the attached Modification. The undersigned agrees that the
execution of this Consent and Reaffirmation of Guarantor (the “Consent”) is not
necessary for the continued validity and enforceability of the Guaranty, but it
is executed to induce Bank to enter into the Modification Agreement.

This Consent may be executed in one or more counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
document. Signature pages may be detached from the counterparts and attached to
a single copy of this Consent to physically form one document. Facsimile
transmission of the signed original of this Consent or the retransmission of any
signed facsimile transmission will be deemed the same as delivery of an
original.

IN WITNESS WHEREOF, Guarantor has executed this Agreement as of the date set
forth on the attached Fifth Modification Agreement.

 

“Guarantor”    

WILLIAM LYON HOMES,

a Delaware corporation

      By:           Name:            Title:            By:           Name:     
      Title:     

 

7



--------------------------------------------------------------------------------

SCHEDULE 1

Mandatory Lot Commitment Reduction Schedule

(Groves at Falling Leaf)

 

Total Lots    88              Total Lot Commitment / MAA per lot    $7,260,000  
$82,500.00/Lot            Reductions Start At End Of Month >>    15   Final
Quarterly Reduction At End Of Month >>   36 Appraised Absorption /


Required Qtrly Takedown (80% Appr.
Abs.)

   12   10.00    $825,000    (Par Quarterly
Reduction
Amount)   Appraised Bulk Value    $9,680,000   $110,000/Lot    Total Cost:   
$10,404,680   $118,235/Lot                             

Maximum

Advance Rates

End Of
Month   

Development &

Marketing

Period

   % Of Par
Release Price   Reduction
Amount/Qtr   

Lot

Sub-Commit.

   Maximum
Lots With
Availability    LTV   LTC 15    Unit Construction & Closings Continue (10/31/07)
   0%   $0    $7,260,000    88    75%   70% 18    Unit Construction & Closings
Continue (01/31/08)    125%   $1,031,250    $6,228,750    78    73%   68% 21   
Unit Construction & Closings Continue (04/30/08)    125%   $1,031,250   
$5,197,500    68    69%   65% 24    Unit Construction & Closings Continue
(07/31/08)    125%   $1,031,250    $4,166,250    58    65%   61% 27    Unit
Construction & Closings Continue (10/31/08)    125%   $1,031,250    $3.135,000
   48    59%   55% 30    Unit Construction & Closings Continue (01/31/09)   
125%   $1,031,250    $2,103,750    38    50%   47% 33    Unit Construction &
Closings Continue (04/30/09)    125%   $1,031,250    $1,072,500    28    35%  
32% 36    Project Close-Out (07/31/09)    130%   $1,072,500    $0    0    0%  
0%

 

SCHEDULE 1